Title: [July 25. 1778.]
From: Adams, John
To: 


      July 25. 1778. I was much amused, among some People here who understand a little English, to hear them puzzling each other with Samples of English Sentences, very difficult to be pronounced by a Frenchman. Among many others I remarked the following and very curious indeed were the Attempts to pronounce them. “What think the chosen Judges?” “I thrust this Thistle through this Thumb.” “With an Apple in each hand and a third in my Mouth.” But of all the Words I ever heard essayed by a French Man, the Words “General Washington” produced the greatest Variety of difficulties. I know not that I ever heard two Persons pronounce them alike, except the Marquis de La Fayette and his Lady. They had studied and practised them so long that they had mastered the great Subject. In my second Voyage to France, I carried with me a Friend as a private Secretary, Mr. John Thaxter. His name was a new Problem of Pronunciation. I could have filled a Sheet of Paper with the Varieties of Sounds, which these two Names suggested to my French Friends. “Vaugstaingstoung” was one of the Sounds for Washington: and “Taugistey,” was another for Thaxter. But enough of this in this place.
      This day I wrote the following private Letter to Richard Henry Lee Esqr. a Member of Congress from Virginia.
      
       
       
       
        
         
          To Richard Henry Lee
         
         
          My Dear Sir
          Passi July 25. 1778
         
         Your Favour of the 13 of May was brought me this day, with the Dispatches by Captain Barns. Am much obliged by your friendly Congratulations on my Arrival in France, which was a pleasant Event, after having more than once the prospect of going to the Bottom in the Gulph Stream, and half a dozen times a prospect very nearly as gloomy, that of going Prisoner to England, where I assure you, notwithstanding their then pretences of wishing an Accommodation, I should not have failed to have been treated with great Contempt, Indignity and Insult…We took a fine Prize upon the passage, by which I sent Letters and large bundles of Pamphlets and Newspapers to Congress: but within a few days I have had the Mortification to learn she has been retaken and carried into Hallifax. Tucker, however, in the Boston has taken four other Prizes since, of smaller Value.
         In this Quarter of the World, an unforeseen Event, the Death of the Duke of Bavaria, has probably prevented the Courts of Vienna, Berlin and Tuscany, from acknowledging our Independence: but I rather think it will do Us a greater Service than such an Acknowledgment would have been, by keeping from Great Britain all Recruits from  other parts of Europe. In the present State of Europe I think it impossible that she should obtain a Regiment from Russia or Germany.
         The Démarchés of Spain are misterious… She has sent a fresh Ambassador to London, and yet is arming in all her Ports with double dilligence. The Tardiness of this Power, however, may have disagreable Consequences to the Count D’Estaing… The States General are making their Fleet respectable, but you may be assured, it is not to join Great Britain against America.
         In this Kingdom, I have the pleasure to assure you, that I have found an universal favour to America…. I have never seen a French Tory. They tell me, it is the first Time the French Nation ever saw a Prospect of War, with Pleasure.
         The only disagreable Circumstances are the vast demands for Money and the slender Funds: and the difficulties of conversing in a language, which is far from being familiar to me…But with a little English, a little Latin and a constant Application at all Leisure times, which however do not happen so often as I wish, to the French: I make it out to understand and be understood.
         I have never yet seen Mr. Beaumarchais, but his Account will be carefully attended to.
         
          Remember me in the most respectfull and affectionate manner, to all good Men, and believe me to be your sincere Friend and most obedient Servant
          John Adams.
          R. H. Lee
         
        
       
      
     